UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4389


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE ANDREW MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:14-cr-00454-BHH-1)


Submitted:   March 16, 2016                 Decided:   April 11, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M.W. Cockrell, III, THE COCKRELL LAW FIRM, P.C., Chesterfield,
South Carolina, for Appellant. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence South Carolina;
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George         Andrew     McNeil      pleaded          guilty    to     conspiracy      to

possess with intent to distribute and distribute cocaine and

cocaine     base,      in    violation       of       21    U.S.C.    § 846    (2012).       The

district court sentenced McNeil to 262 months of imprisonment

and   he    now      appeals.            Appellate         counsel    has     filed    a   brief

pursuant        to     Anders       v.    California,          386 U.S. 738    (1967),

questioning whether the district court fully complied with the

requirements of Fed. R. Crim. P. 11.                              Finding no error, we

affirm.

      Appellate counsel questions on appeal whether the district

court fully complied with Rule 11 in accepting McNeil’s guilty

plea.      The purpose of the Rule 11 colloquy is to ensure that the

plea of guilty is entered into knowingly and voluntarily.                                    See

United States v. Vonn, 535 U.S. 55, 58 (2002).                                    Accordingly,

prior      to   accepting       a    guilty       plea,       a   trial       court,   through

colloquy with the defendant, must inform the defendant of, and

determine       that    he    understands,            the    nature    of   the    charges   to

which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                          Fed. R. Crim. P. 11(b).           The

court also must determine whether there is a factual basis for

the plea.       Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).

                                                  2
     Because      McNeil    did    not     move   in     the    district    court    to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.              United States v. Martinez, 277 F.3d
517, 525 (4th Cir. 2002).                 We have reviewed the record and

conclude that McNeil’s guilty plea was knowingly and voluntarily

entered.         The   district          court    fully        complied    with     the

requirements of Rule 11 and properly ensured that McNeil was

pleading guilty voluntarily.

     We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This    court    requires       that   counsel       inform    McNeil,    in

writing,   of    the   right      to   petition    the    Supreme    Court    of    the

United States for further review.                 If McNeil requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on McNeil.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in     the    materials      before    this    court    and

argument would not aid in the decisional process.



                                                                             AFFIRMED



                                           3